Name: 86/410/EEC: Commission Decision of 30 July 1986 approving an Italian programme on the treatment, processing and marketing of olive products in accordance with Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: management;  Europe;  plant product
 Date Published: 1986-08-23

 Avis juridique important|31986D041086/410/EEC: Commission Decision of 30 July 1986 approving an Italian programme on the treatment, processing and marketing of olive products in accordance with Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 237 , 23/08/1986 P. 0031*****COMMISSION DECISION of 30 July 1986 approving an Italian programme on the treatment, processing and marketing of olive products in accordance with Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (86/410/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 20 December 1985 the Italian Government submitted a programme on the treatment, processing and marketing of olives; Whereas that programme involves the reorganization of first-stage processing, the modernization and the establishment of a more evenly balanced regional distribution of second-stage processing and the rationalization and modernization of the marketing of olive products, and in particular of olive oil and table olives, with a view to increasing productivity, reducing costs, improving quality and more particularly stepping up the participation of producers in processing and marketing; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the programme contains a sufficient number of the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives mentioned in Article 1 of the said Regulation may be achieved in the olive sector in Italy; whereas the time limit laid down for the implementation of the programme does not exceed the period laid down in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The Italian programme on the treatment, processing and marketing of olive products, forwarded by the Italian Government on 20 December 1985 in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 30 July 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1.